DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.
Response to Amendment
The Amendment filed 4/13/21 has been entered.  Claims 1, 6, 10, 12, 14- 15 and 18 are amended.  Claim 3 is canceled.  Claim 19 has been withdrawn and remains withdrawn as being directed to a non-elected invention.  Claims 1- 2, and 4- 18 are being addressed by this Action.
Response to Arguments
Applicant’s Amendment has obviated the claim objection made in the Final Office Action, mailed 2/26/21.  Thus, the claim objection is withdrawn.
Applicant’s Amendment has obviated the rejection under 35 U.S.C. 112(b) made in the Final Office Action, mailed 2/26/21.  Thus, the rejection under 35 U.S.C. 112(b) is withdrawn.

Applicant's arguments, see Remarks, filed 4/13/21, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Stenzel have been fully considered but they are not persuasive.
In response to applicant’s argument that Stenzel does not disclose 
a shell protruding from an end of said core in a direction of said longitudinal axis, said shell defining a compartment, connected to said longitudinal recess, for carrying the medical implant, and said shell having a first part and a second part encasing the medical implant therebetween in a locked configuration of said shell and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration for releasing the medical implant from said shell (emphasis added)

because Stenzel states that the implant 24 is loaded in the working passage 203 of inner housing 25 and because applicant interpreted the rejection as stating that the piercing tip 202 (with jaws 26 and band 34) at the distal end of inner housing 25 corresponds to the claimed compartment, the Office respectfully submits that applicant’s argument is not commensurate with the scope of the claim.  Claim 1 requires that the 

    PNG
    media_image1.png
    391
    904
    media_image1.png
    Greyscale


It is noted that applicant has not claimed that the shell is a structure separate from and/or moveable relative to the core.
Applicant’s argument that Stenzel does not disclose, “wherein said shell is in the unlocked configuration when said operating member is in the second position,” because of applicant’s assertion that the locking mechanism as described with reference to Figs. 9- 12 in Stenzel “is not pertinent with regard to the claims” (see Remarks, p. 12 of 13) is not persuasive.  Although Stenzel does explain that a locking mechanism for unlocking the implant from the catheter is pin 29 or 95, Stenzel also recites that “alternatively, the locking tee and the locking collar may be mated but not locked together and the knob 
Applicant’s arguments, see Remarks, filed 4/13/21, regarding Kontour and whether its rod is in contact with the implant is irrelevant.  It is noted that while Kontour’s operating member pivots towards or away from the longitudinal axis, the Office agrees that similarly to Keely, Kontour does not disclose a rotatably configured operating member that circumferentially rotates around the longitudinal axis. The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kontour has been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 18 ‘a longitudinal axis’ should be amended to - - the longitudinal axis - - because it has previously been introduced in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 2, 4, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenzel (US Pub. No. 2003/0208153 A1).

    PNG
    media_image1.png
    391
    904
    media_image1.png
    Greyscale

Regarding claim 1, Stenzel discloses an implantation tool for implanting a medical implant subcutaneously, the implantation tool comprising:
a core (25) (Figs. 2- 4) extending along a longitudinal axis, said core (25) being formed with a longitudinal recess (203) extending along said longitudinal axis;
a shell (202, 26, 34) (Figs. 2- 4) protruding from an end of said core (25) in a direction of said longitudinal axis, said shell (202, 26, 34) defining a compartment (C) (See Annotated Fig. 3; See Merriam-Webster definition of “define” - -  piercing tip 202 demarcates the boundary of passage 203 in order to define the compartment (C)), connected to said longitudinal recess, for carrying the medical implant (24), and said shell (202, 26, 34) having a first part (26) and a second part (26) encasing the medical implant (24) therebetween in a locked configuration of said shell (Fig. 3) and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration (Fig. 4) for releasing the medical implant (24) from said shell (202, 26, 34); and
a rod (27, 28, 23) (Figs. 2- 4) extending along the longitudinal axis and arranged in said longitudinal recess (203) and movably mounted relative to said longitudinal 
an operating member (21, 93) (Figs. 2- 4, 9) (Ps. [0041]- [0042], [0044]- - locking tee 93 in proximal end embodiment shown in Figs. 9- 12 is equally applicable as locking collar 21 used in the embodiment shown in Figs. 2- 4) mounted to an end of said core (25) opposite said shell (202, 26, 34), said operating member (21, 93)  being rotatably configured about the longitudinal axis extending in the longitudinal direction from an initial first position (Figs, 2, 10) into a second position (Figs. 4, 11- 12), wherein said shell (202, 26, 34) is in the unlocked configuration (Fig. 4) when said operating member is in the second position (Figs. 4, 11- 12) (Ps. [0026], [0028]- [0029]).
Regarding claim 2, Stenzel further discloses wherein, for releasing the medical implant (24) from said shell (202, 26, 34), said core (25) is configured for movement relative to said rod (27, 28, 23) along said longitudinal axis, wherein said rod (27, 28, 23) slides into said compartment for maintaining the contact with the medical implant (24), wherein the medical implant (24) is kept in one position by said rod (27, 28, 23), and wherein the medical implant (24) is released from said compartment of said shell (202, 26, 34) (See Fig. 4) (P. [0028]).
Regarding claim 4, Stenzel further discloses wherein said shell (202, 26, 34) is formed with a first slot (separating first jaw 26 from second jaw 26).
Regarding claim 11, Stenzel further discloses wherein said rod (27, 28, 23) is connected to a grip member (11) (Figs. 1- 4) that encompasses said core (25), and wherein said grip member (11) can be held fixed and said core (25) can slide in said grip member (11) for sliding said rod (27, 28, 23) into said compartment of said shell (202, 26, 34) (Figs. 2- 4) (Ps. [0025]- [0028]).
Regarding claim 18, Stenzel discloses a system, comprising:
an implantation tool according to claim 1 (see rejection of claim 1); and
a medical implant (24) (Figs. 2- 4) disposed in the compartment of the shell of said implantation tool (202, 26, 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel (US Pub. No. 2003/0208153 A1) in view of Lichten (US Pat. No. 6,488,649 B1).  Lichten was cited in the Non-Final Office Action, mailed 8/06/20.
Regarding claim 9, Stenzel discloses the apparatus of claim 1, but Stenzel does not disclose 
(claim 9) a window.
However, Lichten teaches an implant device having a transparent loading chamber (20) (Figs. 1- 2, 7- 8) such that when Lichten is combined with Stenzel, 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the top side of the shell associated with Stenzel to be made of a transparent material such that the medical implant associated with Stenzel is visible through said transparent window when the medical implant is disposed in said compartment defined by said shell because it would allow an operator to view the implant after loading the implant (Lichten, Col. 4, l. 22- 33).  The motivation for the modification would have been to assure that the pre-loaded implant is in proper position before placing the implantation tool inside the target location (Lichten - - Col. 1, l. 50-61).
Allowable Subject Matter
Claims 5- 8, 10 and 12- 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said shell is formed with a second slot opposite said first slot.
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, said slot divides a section of said top side of said shell into a first part and a second part;
said first part and said second part each has at least one latching member at said slot;
each latching member of said first part of said shell engages with an associated latching member of said second part of the shell when said first and second parts are in the locked configuration, in which said first and second parts cannot be deflected from each other and said at least one slot remains closed; and
said latching members of said first part are disengaged from said latching members of said second part of said shell, when said first and second parts of
said shell are in the unlocked configuration, in which said first and second parts of said shell can be deflected away from each other so as to open said at least one slot for releasing the medical implant from said shell.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a protrusion of said operating member protrudes from said knob along the longitudinal axis, and wherein said protrusion is arranged in said longitudinal recess of said core.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/           Examiner, Art Unit 3771

/WADE MILES/           Primary Examiner, Art Unit 3771